Case 2:20-cv-00503-JES-NPM Document 23 Filed 10/02/20 Page 1 of 2 PageID 114




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION



COMMODITY FUTURES TRADING
COMMISSION,

               Plaintiff,

v.                                                    Case No. 2:20-cv-503-FtM-29NPM

THE ALISTA GROUP, LLC,
MARVIN W COURSON, III,
CHRISTOPHER A KERTATOS, and
LUIS M PINEDA PALACIOS

              Defendants.


                                          ORDER

       Before the Court is an Application for Clerk’s Entry of Default as to Defendant Luis

M. Pineda Palacios (Doc. 18). Plaintiff Commodity Futures Trading Commission requests

the Court enter a default against Defendant Pineda Palacios. (Id., p. 1). No response was

filed to the motion and the response time has lapsed. For the reasons discussed below,

the Court grants the motion.

       “When a party against whom a judgment for affirmative relief is sought has failed

to plead or otherwise defend and that failure is shown by affidavit or otherwise, the clerk

must enter the party’s default.” Fed. R. Civ. P. 55(a). Before directing the clerk to enter a

default, however, the Court must determine whether Plaintiff properly effected service of

process, for which Plaintiff bears the burden of proof. Fed. R. Civ. P. 4(l); Chambers v.

Halsted Fin. Servs., LLC, No. 2:13-CV-809-FTM-38, 2014 WL 3721209, *1 (M.D. Fla. July
Case 2:20-cv-00503-JES-NPM Document 23 Filed 10/02/20 Page 2 of 2 PageID 115




28, 2014); Zamperla, Inc. v. S.B.F. S.R.L., No. 6:13-CV-1811-ORL-37, 2014 WL

1400641, *1 (M.D. Fla. Apr. 10, 2014).

      To serve an individual within a judicial district of the United States, Rule 4(e)(2)(B)

allows for service by “leaving a copy of [the summons and complaint] at the individual’s

dwelling or usual place of abode with someone of suitable age and discretion who resides

there.” The process servicer left the summons and complaint for Defendant Pineda

Palacios at his residence or usual place of abode with Allen Beard, a person of suitable

age and discretion who resides there. (Doc. 14, p. 2). Therefore, service of process was

properly effected under Rule 4.

      Defendant Luis M. Pineda Palacios was properly served and failed to timely

respond to the Complaint (Doc. 1). Therefore, the Court finds a clerk’s default must be

entered pursuant to Rule 55(a).

      Accordingly, it is hereby ORDERED that the Application for Clerk’s Entry of Default

(Doc. 15) is GRANTED and the Clerk is directed to enter a default against Luis M. Pineda

Palacios.

      DONE and ORDERED in Fort Myers, Florida on October 2, 2020.




                                             2
